Citation Nr: 1704371	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  06-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2008, a videoconference hearing was held before a Veterans Law Judge.  That Judge has since retired, and the appellant was offered an opportunity to testify at a new hearing.  In June 2012, the Veteran elected not to testify at another hearing.  

By way of history, in January 2009, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a stomach condition; and remanded claims of entitlement to increased ratings for right eye macula scarring and for fibromyositis of the right scapula area.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2009, the Court granted a Joint Motion for Partial Remand, vacating the January 2009 decision.  

In March 2010, the Board reopened the claim of entitlement to service connection for a stomach disorder and remanded the issue for further development.  

In September 2012, the Board denied entitlement to increased ratings for the right eye macula scarring and fibromyositis of the right scapula and shoulder girdle.  The Board again remanded the issue of entitlement to service connection for a stomach disorder.  Thereafter, the Veteran appealed the fibromyositis issue to the Court.  In December 2013, the Court granted a Joint Motion for Partial Remand vacating that decision.  

In June 2014, the Board granted entitlement to a 20 percent rating for fibromyositis of the right scapula and shoulder area effective from November 18, 2008, and denied an increased rating prior to that date.  The Board also inferred and remanded a claim of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further noted that the development ordered in September 2012 regarding the stomach disorder remained incomplete and the terms of that remand were incorporated by reference.  

On review, the only issues remaining for appellate consideration are as listed in the issue section above.  

In March 2010, September 2012, and June 2014, the Board noted that the issue of entitlement to service connection for right shoulder arthritis had been raised by the record, but had not been adjudicated by the RO.  To date, there is no indication this issue was decided and in June 2016, the attorney inquired as to the status of the claim.  The Board does not have jurisdiction over the issue and it is again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection for a stomach disorder

Pursuant to the March 2010 remand, the Veteran underwent a VA examination in April 2011.  Diagnoses were moderate gastroesophageal reflux disease, small hiatal hernia, and mild antral gastritis.  The examiner did not have the complete claims folder and was unable to render an opinion addressing the etiology of these disorders without resorting to speculation.  In a July 2011 addendum, the examiner opined that gastroesophageal reflux disease was not due to service.  In support, the examiner stated that she could not locate an upper GI workup while in service and that the abdomen and viscera were reported as normal on separation.  

In September 2012, the Board determined the addendum opinion was inadequate because it only addressed gastroesophageal reflux disease, and because the rationale relied solely on the lack of a GI workup during service and normal findings at separation.  Further, the opinion failed to address the Veteran's allegations of continuity of symptomatology.  

An additional VA opinion was obtained in January 2016.  The examiner opined that the gastroesophageal reflux at the level of the mid thoracic esophagus, small hiatal hernia, and mild antral gastritis were not due to service and provided the following rationale:

There is no documentation of evaluation and treatment for an upper GI condition in the Veteran's [service treatment records] prior to his discharge from service in December 1970 and one year post-discharge.  

The [V]eteran's medical board exam report from September 11, 1970 reported normal exam of the esophagus and the stomach.  

In July 2016, the attorney argued that the January 2016 VA opinion was inadequate because the examiner did not review the entire claims file and because the opinion was based on an inaccurate factual premise in that the examiner stated there was no documentation of evaluation and treatment for an upper gastroesophageal condition in service.  The attorney requested that the Board remand the claim for an in-person examination that fully considers the lay and medical evidence of record.  

The January 2016 examiner stated that he reviewed VBMS and thus, it appears the claims folder was reviewed.  The Board, however, agrees that the opinion appears to be based on an inaccurate factual premise (i.e., that there was no treatment for an upper GI condition prior to discharge from service).  Review of service treatment records clearly shows complaints related to heartburn and includes diagnoses of esophagitis and hyperacidity.  The Veteran was also prescribed a bland diet and Maalox.  See, e.g., Service treatment records dated in December 1967 and September 1969.  Additionally, the examiner did not consider the Veteran's reports of continuing symptoms.  

On review, the January 2016 VA opinion does not substantially comply with the prior remand directives and is inadequate.  See Dyment v. West, 13 Vet. App. 141 (1999).  As such, further development is required.

Total disability rating based on individual unemployability

In July 2016, the attorney argued that the claim for a total disability rating based on individual unemployability was inextricably intertwined with the Veteran's service-connected conditions in addition to his stomach disorder.  

The Veteran does not currently meet the schedular requirements for individual unemployability, see 38 C.F.R. § 4.16(a) (2016), and the outcome of the claim of service connection for a stomach disorder could impact this claim.  Thus, the unemployability claim must be deferred pending the development requested herein.  See Harris v. Derwinski¸ 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Board further observes that evidence relevant to this issue was added to the record following the May 2016 supplemental statement of the case and has not been considered by the RO.  This should be accomplished on remand.  

VA records were most recently added to the virtual record in November 2016.  On remand, updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Philadelphia, Pennsylvania and any associated outpatient clinics for the period from November 2016 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of any diagnosed stomach disorder.  The VBMS and Virtual VA folders must be available for review.  Following review of the record, the examiner is to opine whether it is at least as likely as not that any currently diagnosed stomach disorder, to include gastroesophageal reflux disease, hiatal hernia and gastritis began during active service or are otherwise related to active service.  

In making this determination, the examiner must consider the medical and lay evidence of record.  In this regard, the examiner is advised that there is evidence of in-service complaints of heartburn and diagnoses of esophagitis and hyperacidity.  See service treatment records dated December 28, 1967 and September 11, 1969. 

The examiner is also advised that the Veteran is competent to report continuing gastrointestinal symptoms following discharge from service and his reports must be considered.  If there is a medical reason to doubt the history as reported, the examiner should so state.  

A complete rationale must be provided for any opinion expressed.  

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a stomach disorder; and entitlement to a total disability rating based on individual unemployability.  All evidence added to the record since the May 2016 supplemental statement of the case should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






